By the Court, Belcher, J.:
This is an action of ejectment to recover the possession of certain real property in the County of Los Angeles.
The case was tried by the Court without a jury, and on the last day of the term at which the trial was had findings were filed and judgment entered for the defendants. The plaintiffs excepted to the findings filed for alleged defects therein and moved for a new trial. The Court refused to remedy the defects named and denied the motion, but made and filed certain additional findings at the request of the plaintiffs.
*1351. The original findings are full upon all the issues involved, in the case, and the exceptions were properly overruled. The additional findings show that the plaintiffs acquired the title to certain land by their deed of September 7th, 1868, which the defendants were not in possession of, but that fact was not material to the case, and the judgment is not erroneous because it did not determine the plaintiffs’ rights in that regard. Whether the plaintiffs own that part of the land not withheld by the defendants is a question which must be settled in an appropriate action when their possession is invaded or their claim denied. Nor is the judgment to be treated as a nullity and set aside because it was entered before the exceptions to the findings were overruled and the additional findings filed. The course adopted by the Court in this respect was the usual one, and was without valid objection.
2. The case shows that both parties claim under one Ramona Serrano de Sepulveda; the plaintiffs by a deed bearing date September 7th, 1868, and the defendants by a deed to Carmen Sepulveda bearing date July 31st, 1863. The deed to the plaintiff's excepts and reserves “ from the operation of this conveyance the land conveyed by metes and bounds to Carmen Sepulveda by deed dated July 31st, 1863, aud recorded,” etc.
The principal question in the ease arises upon the construction to be given to the description of the premises found in the deed of July 31st, 1868. The description is as follows: “All the undivided two thirds (■§) of all the lands known by the name of ‘ Rancho de San Vicente,’ lying and being situate in the County of Los Angeles, and State of California; the lands of said rancho being known and described as follows, to wit: Beginning at a pile of stones, the boundary of one Marquez and Ysidro Reyes; thence north four degrees east eleven thousand seven hundred varas to the first ravine, also the boundary of the above named persons; thence west *136two and one half degrees north two thousand seven hundred varas to the second ravine, the boundary of Machado and Talamantes and Maximo Alanis; thence west ten degrees west five thousand five hundred and fifty varas to an oak tree where there is a stone, close to the road that goes to San Fernando, and the entrance to the valley called the ‘Encino,’ also the boundary of said Alanis; thence along in the mountain north two degrees west ten thousand varas, where there is water in the valley of the Encino; thence west ten degrees north five thousand varas; thence along the valley of the Iglesias from where there is water, ten thousand varas, including the valley, and on to the point of beginning, containing four (4) square leagues of land, more or less. A piece of land containing four hundred varas square, more or less, and situate at a place on said rancho known by the name of ‘Derramadero,’ and planted with fruit trees, is hereby especially excepted and excluded. And being -well understood that two springs of water (aguajes) shall be included within the limits of the lands hereby conveyed.”
Here are two descriptions of the premises conveyed, one by name and the other by courses, distances, and monuments. It appears from the evidence that the Rancho San Vicente was a well known Mexican grant bounded on the west by a grant called Santa Monica, and claimed by Marquez and Reyes, on tbe south by the ocean, on the southeast by a grant claimed by Machado and Talamantes, and on the east in part by a grant claimed by Alanis. It also appears that when the deed was drawn the only directions given by the grantor in reference to it were that it should be so made as to convey two thirds of the whole Rancho de San Vicente, including the two springs and excepting the “Derramadero;” that the conveyancer found the particular description in the records of some deeds at the Recorder’s office and copied it, supposing it to be a correct description of the rancho; that when the deed was made he took it to the *137grantor and translated it to her in Spanish, and she then executed it without objection, by signing with her mark and acknowledging it. The particular description can by no construction be made to include the whole of the rancho, and if placed on the ground according to the courses and distances named, it will, in fact, include only a small part of it. The difficulty lies in the first three courses. The first is north when it should be south, and the second west, when it should he east. Moreover, to make the description complete, another course must still be supplied between the second and the third courses.
The plaintiffs solve the difficulty, as shown by their diagram, by ignoring these courses and drawing a line nearly straight from the point of beginning to the oak tree. Thus corrected, the description includes seven thousand eight hundred and thirty-six and forty-one one hundredths acres— not more than one half of the whole rancho. The plaintiffs, however, insist that the deed must be confined in its operation to this parcel. If this be so, the two springs will be left about a mile and a half and the place called “ Derramadero ” about two miles distant from the nearest line of the land conveyed.
The defendants, on the other hand, claim that the rancho is well described by name, and that the particular description was not intended to be used in the sense of restriction, but in the sense of reiteration or affirmation, and that in so far as it is erroneous or defective it must be rejected as false.
They also claim that the first and second ravines named as termini of the first and second courses are well known monuments which lie in directions nearly or quite opposite to those called for, and that the third course was omitted by mistake and may be supplied; that thus corrected the particular description will be in harmony with the general description by name and with the intention of the grantor.
*138The Court below found for the defendants upon all the controverted questions, and the evidence seems to justify the findings.
That the first course should be south instead of north is clear, from the fact that in that direction only can a ravine be found which is also the boundary of Marquez and Reyes; and that the second course should be east instead of west is equally clear, from the fact that in that direction only is found another ravine, which is the boundary of Machado and Talamantes.
That a third course was omitted by mistake seems probable, from the fact that if the line be run from the second ravine to the oak tree .there is excluded from the rancho a triangular piece of ground, upon which are situated the two springs and the place called “Derramadero,” and from the further fact that at the end of the omitted line is only found a point which is the boundary of Machado and Talamantes, and Maximo Alanis.
But, however this may be, we are of the opinion that the rancho is well described by name, and that the particular description was not intended to be used in the sense of restriction. The language is: “Ail the undivided two thirds (|) of all the lands known by the name of Rancho de San Vicente, situate in the County of Los Angeles, and State of California, the lands of said rancho being known and described as follows.” This language indicates that the dominant idea in the mind of the grantor, when the deed was made, was of the Rancho of San Vicente as a whole, and not of the particular lines or marks by which it might be described.
This being so, the deed must be held to convey two thirds of the whole rancho, however erroneous may be the particular description. (Peck v. Mallams, 10 N. Y. 532; Stanley v. Green, 12 Cal. 148.)
Judgment affirmed.